Citation Nr: 0310124	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and paranoid schizophrenia.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 




INTRODUCTION

The veteran had active military service from July 1967 to 
September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veteran's Affairs (VA) in Pittsburg, Pennsylvania Regional 
Office (RO).  In rating decisions, dated in  January and May 
2000, the RO determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and paranoid schizophrenia and thus denied the 
veteran's attempt to reopen that claim.  In an October 2000 
rating decision, the RO denied the veteran's claim seeking 
entitlement to service connection for a gastrointestinal 
disorder, to include gastritis.


REMAND

A review of the record reflects that on a VA Form 9, dated in 
September 2002, the veteran indicated that he did not want a 
personal hearing before a Veterans Law Judge of the Board 
(formerly referred to as a Member of the Board).  However, in 
a subsequently dated VA Form 9, dated in December 2002, the 
veteran requested (over his signature) a personal hearing at 
the local VA Office before a Veterans Law Judge.  While the 
appealed issue for which he has requested such a hearing 
needs further clarification, the veteran has nonetheless 
indicated his desire to have a hearing before the Board at 
the Pittsburg Regional Office.

To ensure full compliance with due process requirements, the 
case is REMANDED  to the RO for the following action:

The RO should schedule the veteran for a 
personal hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local VA Regional Office, 
following the usual procedures codified 
at 38 C.F.R. § 20.704 (2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




